Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christian Vernon Sims, Appellant                      Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 26338).
No. 06-16-00198-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Christian Vernon Sims, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 20, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk